Citation Nr: 1342484	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  07-31 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensatory disability rating for alopecia.

2. Entitlement to an initial compensatory disability rating for hypertension.

3. Entitlement to service connection for gastroesophageal reflux disease (GERD).

4. Entitlement to service connection for arthritis of the feet, bilaterally.

5. Entitlement to service connection for arthritis of the wrists, bilaterally.

6. Entitlement to service connection for arthritis of the hands, bilaterally.

7. Entitlement to service connection for arthritis of the elbows, bilaterally.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2010, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing.  A copy of the transcript has been associated with the claims file.

In February 2011, per the Veteran's request, the Board dismissed the claims seeking increased ratings for bilateral patellofemoral syndrome and dysthymic disorder and denied service connection for systolic heart murmur.  The Board remanded the remaining issues, addressed herein, for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for GERD and for arthritis of the feet, wrists, hands, and elbows are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Since September 2007, the Veteran's alopecia has resulted in the loss of the majority of her body hair.

2. The Veteran's hypertension requires continuous medication for control but she does not have or have a history of diastolic pressure being 100 or more and does not have systolic pressure predominantly 160 or more.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for service-connected alopecia have not been met while the criteria for a 10 percent rating from September 2007 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7830, 7831 (2013).

2. The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notably, the claims on appeal stem from the original service connection claims, filed in October 2006.  The RO's October 2006 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.

The duty to assist was also met in this case.  The service treatment records are in the claims file.  All pertinent VA and private treatment records have been obtained and associated with the file.  In February 2011, the Board remanded the claims addressed herein for additional development, to include obtaining records from the Veteran's upper gastrointestinal (GI) series in December 2007, obtaining updated records from her private provider from July 2008 to present, and scheduling VA examinations for alopecia, hypertension and GERD.  In February 2011, the AMC sent the Veteran a notice letter asking for clarification as to whether an upper GI series was conducted.  The letter also asked the Veteran to provide VA Form 21-4142, Authorization for Release of Information, for her private provider, for the provider that conducted the upper GI series, and for any other private physician that treated her.  The VA examinations were scheduled.  Thus, the AMC substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran did not clarify whether she had an upper GI series and did not provide any updated VA Form 21-4142s.  The Board's duty to assist has been met in this regard.

VA examinations were obtained in November 2006, September 2009, and March 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners did not review the claims file in conjunction with the November 2006 and September 2009 VA examinations for alopecia or hypertension.  However, because increased rating claims are based on the current severity of the disorders at the time of the examination and because the examiner reviewed the claims files in March 2011, the Board finds that the examination reports are adequate for rating purposes.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A. Alopecia

The Veteran seeks an initial compensable rating for her service-connected alopecia, which has been rated under 38 C.F.R. § 4.118, Diagnostic Code 7830.  Under Diagnostic Code 7830, a 0 percent rating is warranted for scarring alopecia which affects less than 20 percent of the scalp.  A 10 percent rating is warranted for scarring alopecia which affects 20 to 40 percent of the scalp.  A 20 percent rating is warranted for scarring alopecia which affects more than 40 percent of the scalp.  38 C.F.R. § 4.118, Diagnostic Code 7830 (2013).  Under Diagnostic Code 7831, a 0 percent rating is warranted for alopecia areata with loss of hair limited to the scalp and face.  A 10 percent rating is warranted for alopecia areata with loss of all body hair.  38 C.F.R. § 4.118, Diagnostic Code 7831 (2013).

The Veteran had a VA examination in November 2006.  The examination report states that the Veteran has had alopecia areata since 1996.  She did not have exudation, ulcer formation, itching, shedding or crusting.  The skin condition involved areas exposed to the sun, including the head.  The clinical examination did not reveal scars, petechiae, or bruising.  The examiner said the skin lesion coverage of the exposed area was 3 percent and the lesion coverage relative to the whole body is 1 percent.

Private treatment records from Dr. A.V.B. show the Veteran denied skin symptoms in March 2007.  The clinical evaluation of the skin was normal in August and September 2007.

A December 2007 private treatment record shows a normal skin evaluation.  A March 2008 treatment record from VRC shows alopecia but no rash, hair loss, and nail changes.  A May 2008 private treatment record from Dr. R.B.N. notes a rash on the left arm.

The Veteran had a VA examination in September 2009.  The Veteran reported that the alopecia involved areas of skin exposed to the sun, including the head.  However, it did not involve the face, hands or neck.  The symptoms were located on the left and right temple and top of the head.  She reported itching of the head.  She treated her condition with Rogaine, an organic root stimulator, and UVB therapy.  The examiner observed alopecia areata with loss of body hair at the scalp and face only.  The condition was located at the temporal areas and scalp and has the following characteristics: "no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, and limitation of motion."  The skin lesion coverage of the exposed area was 0.5 percent and the coverage relative to the whole body was 0.1 percent.

During the Veteran's hearing before the Board, she reported that her skin condition caused loss of hair all over her body and scarring.  She said she had scarring over 50 to 60 percent of her scalp.  She treated her hair loss with Rogaine.

The Veteran had a VA examination in March 2011.  The Veteran said she suddenly lost hair on her head in 1990 and that in 2007, she suddenly lost hair on both arms and legs.  Her arms, legs and head are itchy.  She has worn wigs for the past 5 years.  The examiner did not observe scars on the scalp, legs, or forearm.  The examiner observed hair loss on the scalp and face and noted loss of hair on top of her head, and legs and arms, with minimal hair on the left forearm.  Hair was normal in the pubic and axilary hairs.  The diagnosis was alopecia scalp and hair loss in arms and legs.  The examiner said the alopecia is evolving and severe but is less likely as not interfering with employment.

Based on the foregoing, the Board finds that a compensable rating is not warranted for any period since filing her claim under Diagnostic Code 7830 because the evidence does not show that she has ever had scarring alopecia covering 20 percent or more of her scalp.  Fenderson, 12 Vet. App. 119.  Further, the Board finds that an initial compensable rating is not warranted under Diagnostic Code 7831.  Prior to September 2007, the medical evidence does not show and the Veteran does not claim that she had loss of all or even a majority of her body hair.  Per her statement to the VA examiner, she suddenly lost all hair on her arms and legs in September 2007.  The Veteran is competent to report hair loss as the symptom is easily observed by laypersons.  Further, her assertion is credible and supported by findings in the March 2011 VA examination report.  While the evidence shows that non-visible pubic and axilary hairs are intact, the majority of all other body hair is gone.  Thus, the Board finds that the findings are sufficiently characteristic to identify the disease and the resulting disability and that the benefit of the doubt should be given to the Veteran.  As such, a 10 percent rating under Diagnostic Code 7831 is granted from September 2007, and to this extent, the appeal is granted.  A rating in excess of 10 percent is not provided for under this diagnostic code.

B. Hypertension

The Veteran seeks an initial compensable rating for her service-connected hypertension, which has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  38 C.F.R. § 4.104.  Hypertension with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Hypertension with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Id.  Hypertension with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id.

The Veteran had a VA examination in November 2006.  At that time, she reported that her hypertension was asymptomatic and that she was not treating it.  Blood pressure readings were 144/90, 140/90, and 141/88.  The Veteran did not show for two subsequent blood pressure readings; therefore, the examiner could not diagnose hypertension.

Emergency room records dated August 2006 show blood pressure at 165/68 and 151/106.  November 2006 emergency room records show blood pressure at 137/81.  Private treatment records from Dr. A.V.B. show blood pressure at 138/85 and 126/80 in January 2007, 146/76 and 153/77 in March 2007, and 144/85 in April 2007.  In June 2007, the Veteran said her medication for hypertension made her dizzy and caused headaches.  Her blood pressure was 142/69.  In August 2007, her blood pressure was 169/100 and was 146/76, 144/86, and 163/88 in September 2007.

In November 2007, the Veteran sought treatment for high blood pressure.  She reported dizziness.  Her blood pressure was 149/90.  December 2007 private treatment records show blood pressure at 142/86 and 115/72.  In March 2008, blood pressure was 117/77.  The provider noted that the Veteran was compliant with her medication.  In March and April 2008, the Veteran reported dizziness, fainting, and light headedness.  The assessment was light-headedness with shortness of breath, uncontrolled.  The provider was concerned about her elevated blood pressure.  Readings were 153/89 and 146/82.  April 2008 records show a blood pressure of 178/99.  The provider stated that the hypertension was uncontrolled.  Her condition had improved by May 2008.  Readings were 141/89.  Approximately two weeks later, her blood pressure was 152/91.  The Veteran said she had not taken her medication.

The Veteran had a VA examination in September 2009.  The examiner did not review the claims file.  The Veteran stated that her hypertension was asymptomatic.  The side effects of her medication caused fatigue and lightheadedness.  The examiner found that she does not have overall functional impairment due to hypertension.  Blood pressure readings were 136/86, 132/82, and 134/84.

Private treatment records from Dr. L.C.K., MD, indicate that in May 2009, the Veteran's hypertension was uncontrolled.  In May 2010, the Veteran's blood pressure was 142/108.  In June 2010, the Veteran's hypertension medication was switched.  Blood pressure readings were 170/99 and 142/75.  

During her hearing before the Board, the Veteran said her hypertension was uncontrolled and that she took medicine for it.  She said she took medication during service and has taken it since service to control her hypertension.  In June 2010, her blood pressure readings started to fluctuate and since then, her numbers have been close to 200/110.  However, when she got out of service, her blood pressure was more controlled with the diastolic pressure being below 100.  Her systolic numbers ranged from 140 to 150.  The diastolic numbers were in the high 90s.  Over the years, her blood pressure worsened and is currently uncontrolled.  Her numbers are currently running 160/108.

The Veteran had a VA examination in March 2011.  The examiner stated that the Veteran's hypertension was stable but that she required medication for control.  Blood pressure was 139/86, 137/87, and 137/89.  The examiner diagnosed hypertension with incidental abnormal echocardiogram.  The examiner stated that the increased systolic pressure of the right ventricle was not related to hypertension.  The examiner stated that the hypertension was not severe and did not significantly affect her usual occupation.

The Board has considered all of the evidence but finds that an initial compensable rating for hypertension is not warranted.  The medical evidence does not show that the Veteran has or has a history of having diastolic pressure at 100 or more or show a systolic pressure predominantly 160 or more.  At most, her condition requires continuous medication for control.  The Board has considered the Veteran's testimony that her blood pressure has been close to 200/110; however, none of the medical records support her assertions.  At most, her diastolic pressure was 106 in August 2006, 100 in August 2007, and 99 in April 2008 and June 2010.  Her March 2011 VA examination shows diastolic pressures in the mid to high 80s.  As for systolic pressure, it was 165 in August 2006, 163 in September 2007, 178 in April 2008, and 170 in June 2010.  The March VA examination shows systolic pressure at 137 and 139.  Between the noted readings, the diastolic and systolic pressures fluctuated well below the 100 diastolic and 160 systolic levels.  As such, the Board finds that the Veteran's diastolic pressure has not been predominantly 100 or more or that the systolic pressure has been predominantly 160 or more during the pendency of the claim.  Fenderson, 12 Vet. App. 119.  As such, the Board finds that an initial compensable rating for hypertension is not warranted.  The appeal is denied.

III.  Extraschedular Ratings

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  Notably for alopecia, the Board has given the Veteran the benefit of the doubt that her hair loss, while not total, is sufficient to meet the standards for a 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7831.  Notably, 10 percent is the highest evaluation provided under this diagnostic code.  The Board has considered whether referral for extraschedular ratings are warranted for alopecia but finds that the schedular criteria adequately compensate her disability.  Again, the Board has given her the benefit of the doubt that her hair loss is of the severity to warrant the 10 percent rating.  Further, the VA examiner opined that the condition does not adversely affect her employment and the evidence does not otherwise show that the condition has resulted in hospitalizations or other symptoms not contemplated in the schedular criteria.  Therefore, referral of alopecia for extraschedular ratings is not warranted.

Regarding hypertension, the Board finds that the schedular criteria adequately compensate the Veteran's disability.  As noted above, her pressures have not shown a diastolic pressure predominantly 100 or more or systolic pressure at 160 or more.  While there have been occasions where her blood pressure readings met these benchmarks, the overall disability picture does not show that the readings were predominantly 100 diastolic or 160 systolic.  Further, the evidence does not show that the condition interferes with her employment or result in symptoms of the severity to render the schedular criteria inadequate.  As such, referral of hypertension for extraschedular ratings is not warranted.



ORDER

Entitlement to an initial compensable rating for alopecia is denied.

A 10 percent rating from September 2007 for alopecia is granted.

Entitlement to an initial compensatory disability rating for hypertension is denied.


REMAND

Reason for Remand: To obtain adequate VA examinations.

In February 2011, the Board remanded the issues of entitlement to service connection for arthritis of the feet, wrists, hands and elbows for additional development, to include the scheduling of a VA examination to determine the nature and etiology of her disorders.  Unfortunately, while the Board discussed the development needed in the body of the remand, the Board did not order the VA examination in the remand directives.  The Board apologizes for the delay, but finds that it cannot issue a decision on these claims without the additional development.

Additionally, the Board remanded the claim for service connection for GERD for a VA examination to determine the nature and etiology of the Veteran's condition.  An examination was conducted in March 2011; however, the Board finds that the opinion and supporting rationale are not adequate for rating purposes.  Specifically, the Veteran has stated that she has had GERD symptoms since service.  Service treatment records (STRs) show that in January 1992, the Veteran reported severe pains in the abdomen and stomach, weakness, and vomiting.  The diagnosis was abdominal pain.  In October 1992, she complained of nausea and vomiting diagnosed as probable gastroenteritis.  A diagnosis of gastroenteritis was noted in February 1993.  An upper gastrointestinal study conducted in April 1999 did not show peptic ulcer disease.  In March 2006, the Veteran reported having heartburn almost daily with vomiting and diarrhea.  The diagnosis included esophageal reflux.  The March 2011 examiner did not address the Veteran's statements indicating onset of symptoms during service and continuation after service or the STRs showing gastrointestinal symptoms and diagnosis during service.  As such, the Board finds that the March 2011 VA examiner's opinion is inadequate for rating purposes.  Barr, 21 Vet. App. 303, 312.  On remand, the AMC must obtain an addendum opinion from the VA examiner that addresses the etiology of the Veteran's GERD, to include discussion of her lay statements and in-service symptoms noted in STRs.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of her claimed arthritis of the feet, wrists, hands and elbows.  The claims file and copies of pertinent treatment records in the electronic claims file, "Virtual VA", must be provided to the examiner and the examiner must indicate review of these items in the examination report.

The examiner should identify all diagnosis of the feet, wrists, hands, and elbows, and opine whether it is at least as likely as not (50 percent or more probability) that any of the disorders had onset during service, within one year of separation from service, or are in any way related to service.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report and clearly indicate what records were reviewed in reaching such opinions.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate that fact.

2. Send the claims file and copies of pertinent treatment records in the electronic claims file, "Virtual VA", to the March 2011 examiner who conducted the March 2011 VA examination for the Veteran's GERD.  After review of the claims file and copies of records on "Virtual VA," if any, the examiner must provide an addendum opinion indicating whether it is at least as likely as not (50 percent or more probability) that the Veteran's GERD had onset during or as a result of service.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report and clearly indicate what records were reviewed in reaching such opinions.  The examiner must address the Veteran's lay statements regarding her symptomatology and address her in-service treatment of gastrointestinal symptoms.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate that fact.

3. Then, readjudicate the claims.  If these issues remain denied, a supplemental statement of the case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


